          Case 2:19-cv-01492-SRB Document 15 Filed 04/01/19 Page 1 of 4



 1   AIKEN SCHENK HAWKINS & RICCIARDI P.C.
 2   2390 East Camelback Road, Suite 400
     Phoenix, Arizona 85016
 3   Telephone: (602) 248-8203
 4   Facsimile: (602) 248-8840
     E-Mail: docket@aikenschenk.com
 5   E-Mail: jtt@aikenschenk.com
 6   E-Mail: awr@aikenschenk.com
     E-Mail: prr@aikenschenk.com
 7
 8   J. Tyrrell Taber - 005204
     Alfred W. Ricciardi - 009547
 9   Philip R. Rupprecht - 009288
10   Attorneys for Defendants

11
                           IN THE UNITED STATES DISTRICT COURT
12
                               FOR THE DISTRICT OF ARIZONA
13
14 Government Employees Insurance Co.;              Case No. 2:19-cv-01492-SRB
15 GEICO Indemnity Co.; GEICO General
   Insurance Company; and GEICO Casualty
16 Co.,                                                Rule 7.1 Corporate Disclosure
17                                                     Statement of Defendant A & E
                            Plaintiffs,               Solheim, LLC d/b/a A & E Auto
18                                                                 Glass
19   v.

20   A & E Solheim, LLC d/b/a A & E Auto
21   Glass; Eric A. Solheim and Anna M.
     Solheim,
22
23                          Defendants.

24
                 This Corporate Disclosure Statement is filed on behalf of Defendant A & E
25
26   Solheim, LLC d/b/a A & E Auto Glass (“A & E”) in compliance with the provisions of:
27   (check one)
28



     1003188.1
       Case 2:19-cv-01492-SRB Document 15 Filed 04/01/19 Page 2 of 4




 1                      Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate
 2
                       party to an action in a district court must file a statement that identifies any
 3
                       parent corporation and any publicly held corporation that owns 10% or
 4
 5                     more of its stock or states that there is no such corporation.
 6
                       Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
 7
                       corporate party to a proceeding in a district court must file a statement that
 8
 9                     identifies any parent corporation and any publicly held corporation that
10
                       owns 10% or more of its stock or states that there is no such corporation.
11
12                     Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational

13                     victim of alleged criminal activity is a corporation the government must file
14
                       a statement identifying the victim and the statement must also disclose the
15
                       information required by Rule 12.4(a)(1).
16
17               The filing party hereby declares as follows:
18
                       No such corporation.
19
20                     Party is a parent, subsidiary or other affiliate of a publicly owned

21                     corporation as listed below.         (Attach additional pages if needed.)
22
                       _______________________ Relationship__________________________
23
24                     Publicly held corporation, not a party to the case, with a financial interest in

25                     the outcome.     List identity of corporation and the nature of financial
26
                       interest. (Attach additional pages if needed.)
27
28                                                     2
     1003188.1
       Case 2:19-cv-01492-SRB Document 15 Filed 04/01/19 Page 3 of 4




 1                     _______________________ Relationship__________________________
 2
                       Other (please explain):
 3
                 Defendant A&E is a limited liability company. It is not a corporation and is
 4
 5               therefore not at “nongovernmental corporate party” for purposes of Rule 7.1,
 6               Federal Rules of Civil Procedure. Therefore, Rule 7.1 does not require any
 7
                 disclosure with respect to Defendant A&E.
 8
 9               A supplemental disclosure statement will be filed upon any change in the
10   information provided herein.
11
                 DATED this 1st day of April, 2019.
12
13                                                    AIKEN SCHENK HAWKINS & RICCIARDI P.C.
14                                                    By /s/ Alfred W. Ricciardi
15                                                      J. Tyrrell Taber
                                                        Alfred W. Ricciardi
16                                                      Philip R. Rupprecht
17                                                      2390 East Camelback Road, Suite 400
                                                        Phoenix, Arizona 85016
18                                                      Attorneys for Defendants
19
     Original of the foregoing filed via e-mail
20   on this 1st day of April, 2019 with:
21
     THORPE SHWER, P.C.
22   William L. Thorpe (No. 005641)
23   Jamie Gill Santos (No. 026251)
     3200 North Central Avenue, Suite 1560
24   Phoenix, Arizona 85012-2441
25   Telephone: (602) 682-6100
     Email: docket@thorpeshwer.com
26   Email: wthorpe@thorpeshwer.com
27   Email: jsantos@thorpeshwer.com
28                                                    3
     1003188.1
       Case 2:19-cv-01492-SRB Document 15 Filed 04/01/19 Page 4 of 4




 1   RIVKIN RADLER, LLP
     Barry I. Levy
 2
     Max Gershenoff
 3   Steven Henesy
     Michael Vanunu
 4
     926 RXR Plaza
 5   Uniondale, New York 11556
     Telephone: (516) 357-3000
 6   Email: barry.levy@rivkin.com
 7   Email: max.gershenoff@rivkin.com
     Email: steven.henesy@rivkin.com
 8   Email: michael.vanunu@rivkin.com
 9
     /s/ Joanne Granville______________
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        4
     1003188.1
